DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021  has been entered.

Response to Amendment
Claims 22-24, 26, 29-34, 36-37, 39 and 41 are amended. Claims 1-21 are cancelled. Claims  22-41 are presented for examination.  
Response to Arguments
Applicant’s arguments filed on 5/3/2022 have been reviewed. Applicant arguments are moot in light of new ground(s) of rejection under 35 U.S.C. 103 as being unpatentable over Lin ( US Pat# 6675159) and further in view of and further in view of Epstein ( US Pub: 20030055623)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pat# 6675159) and further in view of Bellegarda ( US Pub: 20140365880) and further in view of Epstein ( US Pub: 20030055623)  

Regarding claim 22, Lin teaches a  computer-implemented method for generating a set of training data for training a model in a natural language processing system ( Fig 1) , the method comprising: interactively receiving a single query class of a plurality of query classes as input to train the model in the natural language processing system (input query with the classification, Col 14, line 20-35; Fig 7-10, Fig 15-Fig 16 ) ; identifying a command associated with the single query class to train the model for  processing subsequently received queries in the single query class ( attribute collector, For e.g. S855, Fig 16; Fig 13-Fig 15  ) ; identifying at least one entity variable for the command (ontology, Col 14, line 20-50) ; accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities related to the single query class  ( ontological  entities, Col 14, line 20-67); generating a plurality of sentence patterns representing types of queries associated with, the single query class  ( expanding the attributes, Col 17, line 15-25), automatically expanding the command by generating, at the language generator, a plurality of distinct natural language sentences to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022train the model for supporting the single query class, wherein the generated set of training data is distinct from training data generated for other query classes of the plurality of query classes ( expanding the attributes ( for a particular class ( topic), Col 17, line 15-25 ) ; and storing the set of training data in a database accessible to a training computer configured to train the model associated with the single query class, wherein the natural language processing system, once trained, is configured to process subsequently received queries in the single query class based on the trained model ( example set is generated and model is trained, Fig 4-9, Fig 14-16) 

Lin does not accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities related to the single query class  and the at least one entity variable, and wherein each entity of the plurality of entities is configured to replace the at least one entity variable according to a definition of the at least one entity variable; wherein at least one sentence pattern is generated based on the command and includes at least one placeholder representing the definition of the at least one entity variable; receiving at least a first entity and a second entity from the plurality of entities corresponding to the definition of the at least one entity variable of the at least one sentence pattern; automatically expanding the command by generating, at the language generator, a plurality of distinct natural language sentences  to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class
However Bellegarda teaches accessing an interactively received  entity source of a plurality of entity sources, wherein the interactively received  entity source stores a plurality of entities( user is for e.g. “cuisine” or a placeholder for the Cuisine, hence the user is selecting entity source, system determines which entity source to go with based on the user (input/selection_, Para 0043; further refer to Para 0062, 0092 – template is associated with the entity “for e.g. reservation to the restaurant” ; respective template word, Para 0017, 0077, 0081 )   related to the single query class  and the at least one entity variable, and wherein each entity of the plurality of entities is configured to replace the at least one entity variable according to a definition of the at least one entity variable(plural Cusini type, Italian, Chinese etc., Para 0043, 0076); wherein at least one sentence pattern is generated based on the command and includes at least one placeholder representing the definition of the at least one entity variable( categories/domain of sentences, Para 0043, 0054, 0076) ; receiving at least a first entity and a second entity from the plurality of entities corresponding to the definition of the at least one entity variable of the at least one sentence pattern( template word associated with domains, Para 0074-0077); automatically expanding the command by generating, at the language generator( generated sentences are semantically spanned, Para 0087-0089, 0092),, a plurality of distinct natural language sentences  to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class ( Para 0077, multiple distinct sentence is generated, multiple semantic domains are spanned, Para 0074, 0088-0089,  wherein phrases and sentences are used analogously, Para 0026; model is updated for the based on the response, hence the model will be used subsequently, Para 0087)),
Lin has a base concept of generating new queries to train a model based on user input based on the classification of the user query class, Lin differed by the claimed invention based on the concept generating based on replacing entity and entity variable, Bellegarda in the same field of endeavor teaches that concept and it would have been obvious having the teachings of Lin to further include the concept of Bellegarda before effective filing date since it improves the training data for future predictions  
Lin modified by Bellegarda does not explicitly teach  a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to  train2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022tra the model for supporting the single query class

However Epstein teaches automatically a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to 2U.S. Patent Application Serial No. 16/254,944 Amendment dated Monday, May 3, 2022 Reply to Office Action of February 3, 2022 train the model for supporting the single query class ( generating plural sentences from actual sentences using Monte Carlo method, thereby creating multiple permutations of the actual training sentence, Para 0006, 0009, 0017) ,   wherein the generated set of training data is distinct from training data generated for other query classes of the plurality of query classes   ( phrase attributes can be specified using data identifiers or rules within the data structure which can be used to distinguish alternates between classes, categories, or boundary conditions. If the data structure of alternate phrases includes probability information, an alternate phrase can be selected according to the probability distribution, Para 0034, 0036, Fig 3-4) 
It would have been obvious having the concept of Lin and Bellegarda to further include the teachings of Epstein  before effective filing date since a larger amount of well-formed training sentences can result in a higher quality statistical model ( Para 0009, 0024, 0036) 



Regarding claim 23, Lin modified by Bellegarda and Epstein as above in claim 22, receiving one or more queries for training the single query class; based on the one or more queries ( receive input, Fig 9-Fig 10) , generating one or more clusters of related queries associated with the single query class; and associating the one or more clusters with the model for supporting the single query class ( receive training set based on the class, Fig 9, Col 17, line 40-50, Col 18, line 50-67) 

Regarding claim 24, Lin modified by Bellegarda and Epstein as above in claim 22,: generating a maximum number of distinct natural language sentences based on the  at least one sentence pattern, the one or more entity variables, and the plurality of entities ( reasoner generates multiple sentence pattern, Fig 4-Fig 9, Lin; permutation of sentences, wherein the rule can be unlimited, Para 0037-0041, 0031, e.g. for dates, Epstine) 

Regarding claim 25, Lin modified by Bellegarda and Epstein as above in claim 22, wherein the plurality of distinct natural language sentences match one or more input queries of a single class ( same class pattern, Fig 4-Fig 9, topic match and query specific match, Col 17, Lin; single class and multiple training sentences, Para 0031 -0040, Epstein,) 

Regarding claim 27, Lin modified by Bellegarda and Epstein as above in claim 22, , wherein the model is configured to perform at least one of: classifying an input query into the single query class from a set of query classes ( attribute extracting/topic matching, Fig 4-9) , identifying the input query as a specific command, or extracting one or more entities from the input query ( extract attributes/ ontological concepts, Fig 4-9, Lin ( entity extraction, Para 0076, Bellegarda) 

Regarding claim 27, Lin modified by Bellegarda and Epstein as above in claim 22, wherein the model comprises at least an entity extraction model of a natural language query ( ontological,  query ontological parser 120 parses the user's query and produces a plurality of predicates, dependent upon the length of the user's query and the number of entities it contains. The query ontological parser 120 does not perform any generalizations of the users query predicate(s) in this mode, Col 20, line 60-67; entity extraction, Para 0076)

Regarding claim 28, Lin modified by Bellegarda and Epstein as above in claim 23, teaches providing a user interface configured to retrain the model based on the received one or more queries ( retraining ( generate set and store it in the repository, Fig 13, Lin; generate permutative sentences to train ( additional training the model ), Para 0037, Epstein ) 

Regarding claim 34, Lin as above in claim 29, teaches wherein the model comprises a statistical classification model for the single query class  ( statistical models, Claim 12, Fig 1) 
Regarding claim 38, Lin as above in claim 27, teaches the operations further comprising: providing a user interface configured to retrain the model based on the received one or more queries ( fig 1, user interface, Lin ) 

Regarding claim 29, arguments analogous to claim 22, are applicable. IN addition Lin teaches A non-transitory computer-readable medium ( fig 1) 
Regarding claim 30, arguments analogous to claim 23, are applicable. 
Regarding claim 31, arguments analogous to claim 24, are applicable 
Regarding claim 32, arguments analogous to claim 25, are applicable 
Regarding claim 33, arguments analogous to claim 26, are applicable 
Regarding claim 35, arguments analogous to claim 27, are applicable 
Regarding claim 36, arguments analogous to claim 22, are applicable. In addition Lin teaches A computer system( fig1) 
Regarding claim 37, arguments analogous to claim 23, are applicable 
Regarding claim 39, arguments analogous to claim 24 are applicable 
Regarding claim 40, arguments analogous to claim 25, are applicable 
Regarding claim 41, arguments analogous to claims 26, are applicable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674